USDC IN/ND case 3:18-cv-00491-PPS-JEM document 94 filed 07/22/20 page 1 of 6


                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA



IRISH 4 REPRODUCTIVE HEALTH, et al.,

                                     Plaintiffs,
                                                                 Case No. 3:18-cv-491-PPS-MGG
                              v.
UNITED STATES DEPARTMENT OF HEALTH
                                                                 Judge Philip P. Simon
AND HUMAN SERVICES, et al.,

                                     Defendants.


                                    JOINT STATUS REPORT

       Pursuant to the Court’s April 15, 2020, order (ECF No. 93), the parties in the above-

captioned action submit this joint status report.

       On January 16, 2020, the Court granted in part and denied in part Defendants’ motions to

dismiss. ECF No. 80. On April 15, 2020, the Court stayed this action in light of the U.S. Supreme

Court’s grant of certiorari in Little Sisters of the Poor Saints Peter and Paul Home v. Pennsylvania,

et al. and related cases. See ECF No. 93; 140 S. Ct. 918 (Jan. 17, 2020). On July 8, 2020, the

Supreme Court issued its decision in those cases. Little Sisters of the Poor Saints Peter and Paul

Home v. Pennsylvania et al., 2020 WL 3808424 (July 8, 2020) (“Little Sisters”).

       The parties agree that the Little Sisters decision affects some of Plaintiffs’ claims in this

action. Below, the parties explain their respective positions concerning how this action should

proceed following Little Sisters.
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 94 filed 07/22/20 page 2 of 6


   I.      Plaintiffs’ Position

        Plaintiffs intend to file a notice of voluntary dismissal of certain claims following the

Supreme Court’s Little Sisters decision. Plaintiffs’ review of Little Sisters is ongoing, and

Plaintiffs can commit to filing such notice on or before July 31, 2020.

        Plaintiffs respectfully request that the Court schedule a conference for August 14, 2020 (or

a date set by the Court) to discuss next steps in this case, including a date for Defendants to answer

the complaint, and a schedule for discovery and summary judgment motions on Plaintiffs’

remaining claims. Plaintiffs further propose that Defendants should notify the Court at the August

14, 2020 conference if they believe that there are additional claims that should be dismissed at this

juncture in light of Little Sisters. We would ask that the Court then determine whether those issues

should be addressed in pre-discovery supplemental briefing or through summary judgment.

        To the extent that Defendants seek briefing aimed at reconsideration of this Court’s

decision on Defendants’ Motion to Dismiss (ECF No. 80), any such request should be denied to

the extent that it goes beyond issues that are affected by the Supreme Court’s decision in Little

Sisters. But more than that, this case involves myriad claims and issues that are not affected, much

less resolved, by Little Sisters, and Plaintiffs continue to suffer ongoing harm while this case

continues. Additional briefing to reopen and revisit the Court’s ruling on the motions to dismiss

would only further delay this case, which is already over two years old and in which Defendants

have not yet even filed Answers.         Defendants’ proposed approach would create needless

expenditure of resources and delay by introducing yet another round of briefing in this case, only

to address issues that can and should be resolved at summary judgment as contemplated by the

applicable rules of procedure.
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 94 filed 07/22/20 page 3 of 6


    II.       Federal Defendants’ Position

           Defendants do not object to Plaintiffs filing a notice of voluntary dismissal of certain

claims on or before July 31, 2020. However, Defendants believe that a scheduling conference,

including setting a deadline for Defendants to answer Plaintiffs’ complaint or for any discovery

(which Defendants do not believe is appropriate in any event), would be premature and

inefficient prior to the resolution of any dispute between Defendants and Plaintiffs concerning

which, if any, of Plaintiffs’ claims survive the Supreme Court’s decision in Little Sisters.

Accordingly, instead of setting a scheduling conference, Defendants propose that, by August 21,

2020, they will either file a supplemental brief explaining what other claims should be dismissed

in light of Little Sisters in addition to the claims identified by Plaintiffs or inform the Court that

such briefing is not necessary. Defendants believe that the appropriate time for a scheduling

conference would be after the resolution of any such supplemental briefing.

    III.      Notre Dame’s Position

      Notre Dame agrees with the Federal Defendants’ position and joins it in full. Plaintiffs’

voluntary dismissal of certain claims will not address the full impact of Little Sisters on these

proceedings. Accordingly, supplemental briefing, whether in the form of motions for

reconsideration or otherwise, is appropriate. See, e.g., Orange v. Burge, 451 F. Supp. 2d 957, 961

(N.D. Ill. 2006) (“The Seventh Circuit has said that a motion to reconsider is appropriate where . . .

there has been a controlling or significant change in law since the submission of the issue to the

court”); Wooten v. Loshbough, 738 F. Supp. 314, 314–15 (N.D. Ind. 1990), aff’d, 951 F.2d 768

(7th Cir. 1991) (granting motion to reconsider where “the intervening months have seen the

development of case law that leads the court to conclude its earlier opinion no longer reflects

existing law”).
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 94 filed 07/22/20 page 4 of 6


     This approach would best serve judicial economy and efficiency. It would allow the Court

to decide, with the benefit of briefing, which claims and issues remain in the case before requiring

Defendants to answer and proceed to discovery, thus conserving both the parties’ and the Court’s

resources. Plaintiffs cannot claim to be irreparably harmed by any modest delay resulting from

these efforts, as they have at no point sought a preliminary injunction.

     Regardless of the approach adopted by the Court, considerations of judicial economy

likewise suggest that, with the exception of the filings discussed above, the stay should remain in

place through any proposed status conference. Defendants should not be required to answer, or to

proceed with discovery, until it becomes clear which claims and issues remain after Little Sisters.


Dated: July 22, 2020                          Respectfully submitted,




                                              s/ Anne S. Aufhauser
                                              Janice Mac Avoy (admitted pro hac vice)
                                              Anne S. Aufhauser (admitted pro hac vice)
                                              R. David Gallo (admitted pro hac vice)
                                              FRIED, FRANK, HARRIS, SHRIVER
                                                & JACOBSON LLP
                                              One New York Plaza
                                              New York, NY 10004
                                              Telephone: (212) 859-8000
                                              janice.macavoy@friedfrank.com
                                              anne.aufhauser@friedfrank.com
                                              david.gallo@friedfrank.com

                                              Jeffrey A. Macey
                                              Macey Swanson LLP
                                              445 N. Pennsylvania Street, Suite 401
                                              Indianapolis, IN 46204
                                              Telephone: (317) 637-2345
                                              jmacey@MaceyLaw.com

                                              Counsel for all Plaintiffs
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 94 filed 07/22/20 page 5 of 6



                                   Richard B. Katskee (admitted pro hac vice)
                                   Americans United for Separation of
                                    Church and State
                                   1310 L Street, NW, Suite 200
                                   Washington, DC 20005
                                   Telephone: (202) 466-3234
                                   katskee@au.org

                                   Fatima Goss Graves*
                                   Gretchen Borchelt (admitted pro hac vice)
                                   Sunu Chandy (admitted pro hac vice)
                                   Michelle Banker (admitted pro hac vice)
                                   Lauren Gorodetsky*
                                   National Women’s Law Center
                                   11 Dupont Circle, NW, Suite 800
                                   Washington, DC 20036
                                   Telephone: (202) 588-5180
                                   fgossgraves@nwlc.org
                                   gborchelt@nwlc.org
                                   schandy@nwlc.org
                                   mbanker@nwlc.org
                                   lgorodetsky@nwlc.org

                                   Counsel for Plaintiffs Irish 4 Reproductive Health
                                   and Jane Doe 1

                                   Emily Nestler (admitted pro hac vice)
                                   Jessica Sklarsky (admitted pro hac vice)
                                   Center for Reproductive Rights
                                   199 Water Street, 22nd Floor
                                   New York, NY 10038
                                   Telephone: (917) 637-3600
                                   enestler@reprorights.org
                                   jsklarsky@reprorights.org

                                   Counsel for Plaintiffs Natasha Reifenberg, Jane
                                   Doe 2, and Jane Doe 3

                                   * Motion for pro hac vice admission forthcoming.
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 94 filed 07/22/20 page 6 of 6


                                   . s/ Rebecca M. Kopplin                    .
                                   REBECCA M. KOPPLIN
                                   Trial Attorney (California Bar No. 313970)
                                   JUSTIN M. SANDBERG
                                   Senior Trial Counsel
                                   MICHAEL GERARDI
                                   CHRISTOPHER R. HEALY
                                   DANIEL RIESS
                                   Trial Attorneys
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street, NW
                                   Washington, D.C. 20005
                                   Telephone: (202) 514-3953
                                   Facsimile: (202) 616-8470
                                   Email: Rebecca.M.Kopplin@usdoj.gov

                                   Counsel for Federal Defendants



                                   . s/ Matthew A. Kairis                     .
                                   Matthew A Kairis
                                   JONES DAY
                                   325 John H McConnell Blvd Suite 600
                                   P.O. Box 165017
                                   Columbus, OH 43216-5017
                                   614-281-3605
                                   Fax: 614-461-4198
                                   Email: makairis@jonesday.com

                                   Anthony J. Dick (admitted pro hac vice)
                                   JONES DAY
                                   51 Louisiana Ave NW
                                   Washington, DC 20001-2113
                                   202-879-7679
                                   Fax: 202-626-1700
                                   Email: ajdick@jonesday.com


                                   Counsel for Defendant University of Notre Dame
